         Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ADAM C.,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    19-CV-1341L

                         v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On June 17, 2016, plaintiff, then forty-one years old, filed applications for a period of

disability and disability insurance benefits, and for supplemental security income, alleging

disability as of December 21, 2013. (Administrative Transcript, Dkt. #6 at 15). His applications

were initially denied. Plaintiff requested a hearing, which was held October 26, 2018 before

Administrative Law Judge (“ALJ”) Maria Herrero-Jaarsma. The ALJ issued an unfavorable

decision on November 16, 2018. (Dkt. #6 at 15-30).That decision became the final decision of the

Commissioner when the Appeals Council denied review on August 21, 2019. (Dkt. #6 at 1-3).

Plaintiff now appeals.
         Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 2 of 10




       The plaintiff has moved for remand of the matter for the calculation and payment of

benefits or in the alternative for further proceedings (Dkt. #9), and the Commissioner has cross

moved (Dkt. #11) for judgment on the pleadings, pursuant to Fed. R. Civ. Proc. 12(c). For the

reasons set forth below, the plaintiff’s motion is granted, the Commissioner’s cross motion is

denied, and the matter is remanded for further proceedings.

                                         DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records throughout the relevant period.

These include treatment notes for cervical spine intervertebral disorder with radiculopathy, lumbar

spine degenerative disc disease with radiculopathy and bilateral hip pain, major depressive

disorder, anxiety disorder with panic disorder and agoraphobia, and somatic disorder affecting

physical issues. The ALJ determined that these conditions together constituted a severe impairment

not meeting or equaling a listed impairment. (Dkt. #6 at 18).

       Upon review of the record, the ALJ found that plaintiff has the residual functional capacity

(“RFC”) to perform light work, except that plaintiff requires a cane for ambulation. He can

alternate between sitting and standing once every hour for 5 minutes, while remaining on task. He

can engage in no more than occasional pushing, pulling, balancing on level surfaces, stooping

(bending at the waist), and climbing of ramps or stairs. He can never climb ladders or scaffolds,


                                                2
         Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 3 of 10




and can never kneel, crouch or crawl. He can engage in frequent, but not constant, rotation, flexion

and extension of the neck. He can never be exposed to unprotected heights, moving machinery or

moving mechanical parts. He also requires work in a low-stress environment, defined as one with

no supervisory responsibilities, no work at a production rate pace, and no fast-moving assembly

line-type work. He can perform simple, routine tasks with few, if any, changes in work routines,

processes or settings. He can have no more than occasional contact with supervisors and

coworkers, and no more than incidental contact with the public. Finally, plaintiff is limited to work

that can be performed independently, although coworkers may be in the same general area. (Dkt.

#6 at 21).

       At the hearing, vocational expert Jennifer Dizon testified that a hypothetical individual

with this RFC could not return to plaintiff’s past relevant work as a machine operator, but could

perform the representative light positions of marking clerk, mailroom clerk, and office helper.

(Dkt. #6 at 29). The ALJ accordingly found plaintiff not disabled.

       I.      The Medical Opinions of Record

       In assessing plaintiff’s RFC, the ALJ’s decision specifically discussed and weighed each

of the medical opinions of record.

       First, the ALJ assigned “little” weight to the August 25, 2016 opinion of plaintiff’s treating

internist, Dr. Alexander Corbett, and “partial” weight to a second opinion authored by Dr. Corbett

on September 20, 2018. (Dkt. #6 at 24-26, 457-67, 1523-24).

       Dr. Corbett’s initial opinion diagnosed plaintiff with: low back pain with spasms, limited

range of motion, and balance difficulties; neck pain, radiating into plaintiff’s arms; weakness of

the right arm; hearing loss; and anxiety. The resulting limitations Dr. Corbett described included,

among other things, never working in noisy environments, standing and/or walking for no more


                                                 3
         Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 4 of 10




than 2 hours in an 8-hour workday, never balancing, stooping, kneeling or crawling, and limited

ability to reach in all directions, handle, finger or feel, particularly with the right arm. (Dkt. #6 at

457-67). The ALJ rejected the handling and reaching restrictions as unsupported by the record,

and downgraded the remainder of the limitations described by Dr. Corbett, for reasons not stated.

(Dkt. #6 at 24, 27). The ALJ gave the opinion “little” weight, describing it as “contrast[ing] sharply

with the other evidence of record,” including unspecified progress notes from Dr. Corbett, and Dr.

Corbett’s subsequent assessment, which the ALJ characterized as “revis[ing]” and superseding the

August 25, 2016 opinion. (Dkt. #6 at 27).

       Dr. Corbett’s later opinion suggested only slightly less-onerous lifting and carrying

limitations, roughly consistent with light work, but specified that plaintiff could only sit or stand

for up to 4 hours in an 8-hour work day, and required a break after 45 minutes of standing. Dr.

Corbett further noted that plaintiff’s hypervigilance and somatic symptoms, as well as his pain

symptoms, would be “intermittently disabling” and would occasionally interfere with his attention

and concentration on the job. Dr. Corbett further indicated that plaintiff’s pain would “significantly

impair” his daily functioning and cause him to miss more than four days of work per month.

       The ALJ found the “sitting, standing, walking and postural” limitations mentioned by Dr.

Corbett to be “relatively consistent with Dr. Corbett’s progress notes,” but rejected Dr. Corbett’s

opinion concerning plaintiff’s difficulties with attention and concentration as “without

substantiation,” given that Dr. Corbett was allegedly not treating plaintiff for his mental health

diagnoses. (Dkt. #6 at 27).

       On July 11, 2018, plaintiff’s treating psychiatrist, Dr. Tulio Ortega, rendered an opinion

concerning plaintiff’s mental limitations. (Dkt. #6 at 1540-42). Dr. Ortega opined that, in addition

to some milder limitations, plaintiff was “seriously limited” in the ability to maintain attention for


                                                   4
         Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 5 of 10




two-hour segments, work in coordination with or proximity to others without undue distractions,

complete a normal workday or workweek without interruption, perform at a consistent pace

without unreasonable rest periods, respond appropriately to changes in a routine work setting, and

deal with normal work stress. Id. The ALJ gave Dr. Ortega’s opinion only “partial” weight, on the

basis that the limitations he described conflicted with the Global Assessment of Functioning score

of 65 (suggestive of mild limitations) that Dr. Ortega had assigned at the time of the assessment.

(Dkt. #6 at 26, 1540).

       On October 6, 2016, plaintiff was examined by consulting psychologist Dr. Gregory

Fabiano. (Dkt. #6 at 777-81). Dr. Fabiano concluded that plaintiff has mild limitations in relating

adequately to others, and moderate limitations with respect to dealing with stress. The ALJ gave

Dr. Fabiano’s opinion only “partial” weight, on the grounds that his examination took place two

years prior to the ALJ’s decision, and that documents were added to the file after the examination

that were not part of Dr. Fabiano’s review. (Dkt. #6 at 27).

       Initially, plaintiff argues that the ALJ erred in failing to give “good reasons” for discounting

the opinions of treating physicians Dr. Corbett and Dr. Ortega. The Court agrees.

       In general, the opinion of a claimant’s treating physician as to the nature and severity of

his or her impairments is entitled to “‘controlling weight’ so long as it ‘is well-supported . . . and

is not inconsistent with the other substantial evidence in the case record.’” Gough v. Saul, 2020

U.S. App. LEXIS 949 at *2-*3 (2d Cir. 2020) (unpublished opinion) (quoting Burgess v. Astrue,

537 F.3d 117, 128 (2d Cir. 2008)). See also Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir. 2019).

In determining whether to give controlling weight to the opinion of a treating physician, factors to

be considered by the ALJ include: (1) the nature and extent of the treatment relationship; (2) the




                                                  5
           Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 6 of 10




evidence in support of the treating physician’s opinion; (3) the consistency of the opinion with the

record as a whole; and (4) whether the opinion is from a specialist. 20 C.F.R. § 404.1527(c).

          In addition, the ALJ must articulate her reasons for assigning the weight she gives to a

treating physician’s opinion. See Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000); Snell v. Apfel,

177 F.3d 128, 133 (2d Cir. 1999). An ALJ’s failure to apply the treating physician rule factors and

to give good reasons for declining to grant controlling weight is reversible error. Id., 177 F.3d 128

at 134.

          Here, although the ALJ identified plaintiff’s treating physicians as such and took note of

their areas of specialty and the longitudinal nature of their treating relationships with plaintiff, the

ALJ’s stated reasons for declining to credit their opinions were inadequate and inconsistent.

          First, the ALJ’s contention that Dr. Corbett’s initial, 2016 opinion was contradicted by his

progress notes did not cite to any of those notes. Indeed, a casual inspection of Dr. Corbett’s

treatment records shows repeated objective clinical findings that would appear to support, rather

than undermine, the limitations described by Dr. Corbett, including pain and decreased range of

motion in the neck, right arm and lumbar spine, reduced deep tendon reflexes in both arms (greater

in the right arm), reduced grip strength, and lumbar spinal spasms. The ALJ’s conclusory finding

that these progress notes “contrasted sharply” with other evidence is simply not well-supported.

          Furthermore, the ALJ’s rejection of Dr. Corbett’s 2016 opinion on the basis that it was

somehow “superseded” by his 2018 opinion was improper. While a medical opinion may be

superseded by additional material in the record where subsequent evidence differs materially from

it so significantly as to “raise doubts” as to its reliability, Warrick v. Saul, 2020 U.S. Dist. LEXIS

87755 at *27 (D.Conn.2020); Sabrina L. v. Berryhill, 2018 U.S. Dist. LEXIS 210423 at *33-*34

(W.D.N.Y. 2018), Dr. Corbett’s opinions were not appreciably contradictory. While the later


                                                   6
         Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 7 of 10




opinion indicated improvement in some areas of functioning when compared with his initial

opinion, it did nothing to undermine the initial opinion’s probative value as an indicator of

plaintiff’s RFC at the time it was authored.

       With respect to Dr. Corbett’s 2018 opinion, the ALJ found the “sitting standing, walking

and postural limitations [including a limitation to no more than 4 hours of standing or walking,

with a break after every 45 minutes of standing, to be] relatively consistent with Dr. Corbett’s

progress notes,” but nonetheless rejected those limitations without explanation, formulating an

RFC for light work, which requires standing or walking for up to 6 hours in an 8-hour workday.

This, too, is reversible error. See, e.g., Garcia v. Berryhill, 2018 U.S. Dist. LEXIS 194203 at *31

(S.D.N.Y. 2018) (“the ALJ erred by failing – without explanation – to incorporate the limitations

described by [a physician whose opinion was allegedly credited]” into plaintiff’s RFC); Raymer v.

Colvin, 2015 U.S. Dist. LEXIS 112218 at *20 (W.D.N.Y. 2015) (remand is appropriate where ALJ

fails to explain why portions of a credited opinion were not adopted into the ALJ’s RFC finding).

       The ALJ’s rejection of Dr. Corbett’s opinion concerning plaintiff’s nonexertional

limitations was also insufficiently explained. Although the ALJ stated that the limitations posed

by plaintiff’s somatic disorder, anxiety and depression were not within Dr. Corbett’s expertise, Dr.

Corbett’s opinion concerning plaintiff’s ability to attend and concentrate was not based solely on

plaintiff’s mental health diagnoses, but upon the debilitating effects of plaintiff’s pain, which Dr.

Corbett actively treated. If the ALJ was unable to determine to what extent plaintiff’s pain, rather

than his anxiety, contributed to his limitations in attention and concentration and attending work

regularly, the ALJ should have recontacted Dr. Corbett for clarification.

       Similarly, the ALJ did not provide good reasons for declining to credit Dr. Ortega’s

opinion. Dr. Ortega was plaintiff’s treating psychiatrist, with a longitudinal treatment relationship


                                                 7
         Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 8 of 10




that began in 2012. (Dkt. #6 at 193, 1525). The ALJ’s only reasons for rejecting that opinion were

that Dr. Ortega had assigned plaintiff a GFA score of 65 at the time of his 2018 assessment, and

that plaintiff’s mental impairments were allegedly stable with treatment. (Dkt. #6 at 24).

       The ALJ’s reliance on the GAF score assigned by Dr. Ortega was misplaced. It is

well-settled that GFA scores do not furnish “good reasons” for discounting a treating physician’s

opinion, and that “[u]nless [a] clinician explains the reasons behind his or her GAF rating, and the

period to which the GAF rating applies, it does not provide a reliable longitudinal picture of the

claimant’s mental functioning for a disability analysis.” Estrella, 925 F.3d 90 at 97 (GAF scores

do not provide “good reasons” for assigning little weight to a treating physician’s opinion). See

also Haddad v. Commissioner, 2020 U.S. Dist. LEXIS 21752 at *15 (W.D.N.Y. 2020)(“the GAF

scale does not correlate with the severity requirements in the Commissioner’s regulations”);

Narvaez v. Commissioner, 2019 U.S. Dist. LEXIS 156922 at *35(S.D.N.Y.2019)(“[a] GAF score,

standing alone, is not a good reason to assign little weight to a treating physician’s opinion”).

       Here, the GAF score assigned by Dr. Ortega was not explained, and was provided on a

form that asked Dr. Ortega simply to list the “highest” GAF score plaintiff had achieved at any

point over the preceding year (that is, July 2017-July 2018, a period roughly four years after

plaintiff’s alleged disability onset date), as well as the GAF score assigned at the time of the

assessment. Neither of these provided a “longitudinal” view of plaintiff’s mental limitations. (Dkt.

#6 at 1525). Moreover, the ALJ’s conclusory finding that plaintiff’s “mental impairments were

stable with the use of medications and care” is unsupported by any citation to the evidence of

record, but instead was followed by a discussion of plaintiff’s physical therapy progress notes.

(Dkt. #6 at 24).




                                                  8
          Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 9 of 10




       Because the ALJ did not provide “good reasons” for declining to credit any of the medical

sources of record, and formulated an RFC that was at odds even with those portions of the opinions

the ALJ found to be well-supported (e.g., the exertional and postural limitations contained in Dr.

Corbett’s second opinion), the ALJ’s RFC finding was not supported by substantial evidence. As

such, remand is necessary for the ALJ to reassess the medical opinions of record, and/or to obtain

additional opinion evidence if and as appropriate.

       Upon review of the record, I find that this is not a case “where the existing record contains

persuasive proof of disability and a remand for further evidentiary proceedings would serve no

further purpose.” Martinez v. Barnhart, 262 F. Supp. 2d 40, 49 (W.D.N.Y.2003). As such, remand

for further proceedings – rather than for calculation and payment of benefits – is the appropriate

remedy.



                                         CONCLUSION

       For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision (Dkt. #9) is

granted, and the Commissioner’s cross motion for judgment on the pleadings (Dkt. #11) is denied.

The ALJ’s decision is reversed and remanded, and the ALJ is instructed to render a new decision

which discusses all of the medical opinion evidence of record with respect to plaintiff’s physical

and mental limitations.

       Such discussion should include reevaluation of the opinions of plaintiff’s treating and

examining physicians (to include re-contacting those physicians for clarification and an update

concerning plaintiff’s condition, with due deference to the treating physician rule and a detailed




                                                 9
       Case 1:19-cv-01341-DGL Document 14 Filed 12/01/20 Page 10 of 10




discussion of all of the factors relevant to the consideration and weighing of medical opinion

evidence.

       IT IS SO ORDERED.



                                    _______________________________________
                                             DAVID G. LARIMER
                                            United States District Judge
Dated: Rochester, New York
       December 1, 2020.




                                             10
